Citation Nr: 1206156	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  11-08 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a gunshot wound to the right posterior thigh with degenerative joint disease of the right knee.

2.  Entitlement to an initial compensable rating for a scar, status-post gunshot wound to the right posterior thigh.

3.  Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1951 to May 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which granted service connection for residuals of a gunshot wound to the right posterior thigh with degenerative joint disease, evaluated at 10 percent disabling, and for a right posterior thigh scar from that gunshot wound, evaluated as noncompensable.  The Veteran has perfected a timely appeal that challenges the initial ratings assigned for each disability.  See Transcript of Hearing, Board of Veterans' Appeals, dated November 16, 2011, pp.2-3.

Jurisdiction over these matters was transferred to the Detroit, Michigan RO in August 2010.

The Veteran also appeals from a January 2011 rating decision which, in pertinent part, granted his claim for service connection for bilateral hearing loss and assigned an initial rating of 20 percent.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned at a November 2011 RO (Videoconference) hearing.  A hearing transcript has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (West 2002); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Veteran was afforded a VA examination, including a muscle examination, in February 2009.  However, this examination did not address the signs and symptoms of a muscle disability to include the loss of power, weakness, a lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement as detailed in 38 C.F.R. § 4.56(c) (2011).

During his November 2011 hearing, the Veteran testified that his condition had worsened since his last VA examination in February 2009.  He reported experiencing some right knee limitation of motion due either to his gunshot wound residuals or the associated scar.  His knee range of motion had worsened since that the February 2009 examination and he was now using his cane on a daily basis, suggesting instability.  He also argued that his scar would be most analogous to a second degree burn scar.  

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In light of the Veteran's contentions regarding his worsened right knee disability and the inadequate February 2009 muscles examination, a new examination is required.

In December 2009, mail sent to the Veteran was returned as "undeliverable" by the United States Postal Service.  The Veteran's current address must therefore be verified prior to scheduling the new VA examination to ensure that adequate notice is sent to the Veteran's full and correct address.

The Veteran is notified that this examination is necessary to evaluate the instant claim.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).

The January 2011 rating decision granted the Veteran's claim for service connection for bilateral hearing loss and assigned an initial rating of 20 percent.  At the November 2011 hearing, the Veteran informed the undersigned that he disagreed with this assigned initial rating.  The undersigned determined that the April 2011 VA Form 9, which makes reference to the 20 percent rating assigned for bilateral hearing loss, will be accepted as a valid and timely Notice of Disagreement (NOD); a remand of the matter for the issuance of a Statement of the Case (SOC) is therefore required.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that this matter was identified in the hearing transcript as a claim for service connection rather than a claim for an initial rating in error.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should verify the Veteran's current full and correct mailing address, working in conjunction with his representative if necessary.

2.  The RO/AMC should furnish the Veteran and his representative a Statement of the Case that addresses the issue of entitlement to initial rating in excess of 20 percent for bilateral hearing loss.  The RO/AMC should return this discrete issue to the Board only if the Veteran, or by and through his representative, files a timely substantive appeal.  If a timely substantive appeal is not received, this appeal should be closed.

3.  Following the verification of the Veteran's current full and correct mailing address, the RO/AMC should afford him a VA examination to determine the nature of his service connected residuals of the right posterior thigh gunshot wound residuals with degenerative joint disease and associated scar.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(a)  With respect to any muscle manifestations of the Veteran's service connected gunshot wound residuals, the examiner should describe in detail all current manifestations of this disability to include any impairment to Muscle Group XIII or any other affected muscle group.  These manifestations should include the loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination or uncertainty of movement.  The examiner should also indicate whether the residuals to Muscle Group XIII or other muscle group are best characterized as mild, moderate, moderately-severe or severe.  The examiner should describe in detail the rationale for the assigned degree of severity.

(b) With respect to any orthopedic manifestations of the Veteran's service connected gunshot wound residuals, the examiner should provide the range of motion reported in degrees for the right knee, with and without pain. The examiner should describe the presence and extent of any ankylosis, painful motion, functional loss due to pain, excess fatigability, weakened movement for the knee. To the extent possible, the examiner should express any functional loss due to such factors in terms of additional degrees of limited motion of each knee.  Based on objective demonstration of repetitive motion of the knee, the examiner should express an opinion as to whether pain limits functional ability during flare-ups or when the knee is used repeatedly over a period of time. This determination should be expressed, if feasible, in terms of additional degrees of limited motion for each knee due to pain on use during flare-ups.  The examiner should determine whether there is lateral instability or recurrent subluxation of the right knee; and, if so, this determination should be expressed in terms of slight, moderate, or severe, due to either lateral instability or recurrent subluxation, for the knee.

(c)  With respect to the right posterior thigh scar, the examiner should describe all current manifestations of this scar.  This description should include the dimensions of the scars, including their length and width, whether the scars were elevated or depressed on palpation, whether there was adherence to underlying tissue, whether the skin was hypo or hyper-pigmented and whether the skin texture was abnormal.  The examiner should indicate whether there is any missing underlying soft tissue, whether the skin was indurated and inflexible and whether the scar was painful on examination.  In addition, the examiner should comment on the Veteran's contention that his right posterior thigh scar was analogous to a burn scar.

4.  The RO/AMC should review the examination report(s) to ensure that it (they) contain all information and opinions requested in this remand.

5.  Following completion of the above and any additional development deemed warranted, the issues on appeal should again be re-adjudicated; and if not fully granted, the Veteran and his representative should be furnished a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



